





Exhibit 10.11






deluxeenterpriselogoa06.jpg [deluxeenterpriselogoa06.jpg]






CONFIDENTIAL


_________, 2018


[Name]
[Address]




Dear ________:


In recognition of your accepting the role as a senior executive of Deluxe
Corporation (the “Company”), I’m pleased to formally offer you a Retention Bonus
as outlined in this letter agreement. Your skills and contributions are
important to maintain effective business operations and enhance the value of our
organization during this period of leadership succession.


Following your acceptance, this letter agreement will become effective July 1,
2018. If you remain employed by the Company on that date, you will become
eligible for a Retention Bonus on the terms set forth below, with respect to the
period from July 1, 2018 through December 31, 2019 (“Retention Period”). The
services we anticipate you can provide during this Retention Period are greatly
valued by the Company. In recognition of your value, the Company agrees to pay
you a cash Retention Bonus of $________ (which is equal to 1.5 times your annual
base salary of $__________), less withholdings, within 15 days after the
conclusion of the Retention Period.


This offer for Retention Bonus is also contingent upon the following criteria:


•
You remain an active employee through December 31, 2019.

•
You continue to exhibit professionalism and leadership in support of the
Company’s goals among your fellow employees, our customers, vendors, and your
acquaintances.

•
You maintain expected conditions of employment and satisfactory job performance
as evaluated by the CEO and the Company’s Board of Directors.

•
If you voluntarily terminate your employment during the Retention Period, are
involuntarily terminated for Cause (as defined below), or if you fail to meet
the objectives and conditions of this letter agreement, then no Retention Bonus
will be earned or paid.

•
You do not disclose Confidential Information of the Company. “Confidential
Information” means all confidential or proprietary information of the Company,
including, without limitation, financial data, trade secrets, technology
developments, customer and mailing lists, business, sales and marketing plans,
data processing systems, pricing and credit policies, books and records,
research and development activities relating to the conduct of the Company’s





--------------------------------------------------------------------------------





business, and existing commercial activities and new products, services and
offerings under active consideration, which you may have acquired or obtained
during the course of your employment with the Company.
•
You do not make any remarks knowingly or intentionally disparaging the Company
or any Company affiliate, or their respective products, services, officers,
directors or employees, whether past or current, including any present, former
or future director, officer, employee or agent of the Company or any affiliate.

Any failure by you to comply with these criteria will result in your
ineligibility to receive the Retention Bonus. If you are terminated by the
Company involuntarily not for Cause during the Retention Period, you will be
paid the Retention Bonus in full, provided that you sign and do not rescind a
release of claims in a form provided by the Company, within 15 days following
the expiration without rescission of any rescission period applicable to the
release of claims.


For purposes of this letter agreement, “Cause” means (i) you have breached your
obligations of confidentiality to the Company or any affiliates; (ii) you have
otherwise failed to perform your employment duties and do not cure such failure
within thirty (30) days after receipt of written notice thereof; (iii) you
commit an act, or omit to take action, in bad faith which results in material
detriment to the Company or any affiliates; (iv) you have had excessive absences
unrelated to illness or vacation; (v) you have committed fraud,
misappropriation, embezzlement or other act of dishonesty in connection with the
Company or affiliates or any of their businesses; (vi) you have been convicted
or have pleaded guilty or nolo contendere to criminal misconduct constituting a
felony or a gross misdemeanor, which gross misdemeanor involves a breach of
ethics, moral turpitude, or immoral or other conduct reflecting adversely upon
the reputation or interest of the Company or affiliates; (vii) your use of
narcotics, liquor or illicit drugs has had a detrimental effect on your
performance of employment responsibilities; or (viii) you are in material
default under any agreement between you and the Company or affiliates following
any applicable notice and cure period.


Thank you for your participation in this important effort. We look forward to
the application of your talents and efforts to help us realize our goals.


Sincerely,






Martyn R. Redgrave
Chair, Board of Directors






I accept and agree to the terms of this letter agreement.




By: _______________________________________________
Date    




2